DETAILED ACTION
In response to communication filed on 6/1/2022.
Claims 1-12, and 15-18 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving grant-free resource configuration information and determining a first resource to be used to allocate a physical uplink shared channel (PUSCH) and a second resource to be used to allocate uplink control information according to an indicator within the grant-free resource configuration information, the indicator is used to at least determine whether to allow uplink control information to be sent in a grant-free PUSCH or a maximum quantity of resources of uplink control information allowed in a grant-free PUSCH, the indicator provides a value coefficient of the second resource comprised of a first part that indicates whether a quantity value is greater than or equal to 0 and a second part that is used to determine a quantity value of the second resource, in which the second resource is either part of the first resource or is empty, as specified in independent claims 1,2,15 and 18. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US Pub. 2020/0045722) discloses that a UE can announce that a UCI will be transmitted and perform a grant-free transmission including the UCI to a base station, a value may be delivered from a base station to determine whether the UCI is to be included in a number of transmissions [paragraph 0118].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412